Citation Nr: 1714565	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  08-11 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a neck disability.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a headache disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral shoulder disability.  

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a headache disability.  

6.  Entitlement to service connection for bilateral shoulder disability.

7.  Entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral pain syndrome.  

8.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral pain syndrome.  

9.  Entitlement to a higher initial disability rating for right knee instability, currently rated as 10 percent disability prior to October 1, 2014, and as noncompensable from that day forward.  

10.  Entitlement to a higher initial disability rating for left knee instability, currently rated as 20 percent disability prior to October 1, 2014, and as noncompensable from that day forward.  

11.  Entitlement to an increased disability rating in excess of 10 percent for chronic right ankle strain.  

12.  Entitlement to an increased disability rating in excess of 10 percent for chronic left ankle strain.  

13.  Entitlement to an increased disability rating in excess of 20 percent for thoracolumbar spine strain.  

14.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU) prior to December 7, 2015.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Esquire


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to May 2007.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2007, December 2014, April and July 2015, and May 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issues of service connection for a neck disability, a headache disability, and a bilateral shoulder disability were previously denied in an unappealed rating and/or Board decisions.  The Board finds that the disabilities claimed and denied in the prior decisions and the current claim are the same as the Veteran has identified the same disabilities or symptoms in each claim and identified the same etiology for each disability.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the headaches, neck, and bilateral shoulders disabilities adjudicated in the past by the RO and the Board.  As such, his current claim regarding these three issues is not a separate and distinct claim, but rather a claim to reopen his prior determinations.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).   

Where the claim in question has been finally adjudicated at the RO or Board level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim regarding service connection for a bilateral shoulder disability, a neck disability, and a headache disability.

By a July 2015 decision, the Board denied entitlement to ratings in excess of 10 percent for patellofemoral pain syndrome of the left and right knees.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Veteran's representative and VA General Counsel filed a joint motion for remand (JMR).  The Court granted the joint motion in December 2015 and remanded the matter to the Board for adjudication consistent with the JMR. 

In February 2016, the Board again denied entitlement to an increased disability rating for right and left knee patellofemoral pain syndrome, granted service connection for right knee instability, with an initial 10 percent disability rating assigned prior to October 1, 2014, and a noncompensable rating from that day forward, and granted service connection for left knee instability, with an initial 20 percent disability rating assigned prior to October 1, 2014, and a noncompensable rating from that day forward.  

The Veteran appealed the Board's decision to the Court.  In November 2016, the Veteran's representative and VA General Counsel filed a JMR.  The Court granted the joint motion in December 2016 and remanded the claim to the Board for adjudication consistent with the JMR.

The issues of service connection for a bilateral shoulder disability, neck disability, and a headache disability as well as entitlement to an increased rating for right and left knee disabilities, right and left ankle disabilities, and back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2014 Board decision, the claim for service connection for a bilateral shoulder disability was denied; the Veteran did not appeal that decision and it became final.  

2.  Evidence received after the August 2014 decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a bilateral shoulder disability.

3.  In a June 2007 rating decision, service connection for a neck disability was denied; the Veteran did not appeal that decision, and new and material evidence was not received within one year of notice of its issuance.  

4.  Evidence received more than one year after the June 2007 decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a neck disability.

5.  In a June 2007 rating decision, service connection for a headache disability was denied; the Veteran did not appeal that decision, and new and material evidence was not received within one year of notice of its issuance.  

6.  Evidence received more than one year after the June 2007 decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a headache disability.


CONCLUSIONS OF LAW

1.  The August 2014 Board decision denying service connection for a bilateral shoulder disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. 
§§ 3.105(a), 20.1104 (2016).

2.  New and material evidence has been received since the Board's August 2014 decision, and the claim of service connection for bilateral shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The June 2007 rating decision is final with respect to the issue of service connection for a neck disability.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 3.104, 20.201, 20.302, 20.1103 (2016).

4.  Evidence received more than one year since notice of the June 2007 decision is new and material, and the claim of entitlement to service connection for a neck disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  The June 2007 rating decision is final with respect to the issue of service connection for a headache disability.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103.

6.  Evidence received more than one year since notice of the June 2007 decision is new and material, and the claim of entitlement to service connection for a headache disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).
New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection for a neck disability and a headache disability were denied in a June 2007 rating decision; the Veteran did not appeal the decision and new and material evidence was not received within one year of that decision.  In addition, service connection for a bilateral shoulder disability was denied in an August 2014 Board decision; the Veteran did not appeal the decision.  Therefore, the 2007 rating decision and the 2014 Board decision each became final with respect to those issues.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Service connection for a neck and headache disability was denied because the evidence did not demonstrate a current disability that was etiologically related to service.  At the time, the evidence the Veteran submitted involved a proximate connection between the service-connected knee disabilities and the neck and headaches.  However, since the June 2007 rating decision, the Veteran has submitted a statement in January 2015, where she reported an in-service accident where she fell and injured her upper back and neck.  She specifically described the result of the accident as "whiplash."  In addition, the medical evidence, including VA treatment records, document the Veteran's continued complaints of neck pain and headaches as well as muscle spasms and imbalance of the upper back and shoulders muscles.  The Board finds that this evidence raises the possibility that the Veteran has a current bilateral neck and headache disability and triggers VA's responsibility to obtain a VA examination, which has not yet been provided to assess the nature and etiology of the bilateral neck and headache symptoms.  

Regarding the bilateral shoulder disability, the Board denied service connection as a current disability had not been established.  However, evidence received since the Board decision, including VA treatment records, show complaints and treatment for numbness and tingling radiating from the bilateral shoulders as well as muscle spasms and muscle imbalance of the upper back and shoulders.  The Board finds that this evidence raises the possibility that the Veteran has a current bilateral shoulder disability and triggers VA's responsibility to obtain a VA examination, which has not yet been provided to assess the nature and etiology of the bilateral shoulder symptoms.  

The Board finds that this evidence is new in that it was not previously of record.  It pertains to a basis for the prior denial, namely whether the Veteran has a current neck, headache, and bilateral shoulder disability, which had onset during or as a result of service.  Moreover, this evidence raises a reasonable possibility of substantiating the claim.  Finally, VA's responsibility to obtain a VA examination is triggered by the new and material medical and lay evidence.  The claim for service connection for a neck, headache, and bilateral shoulder disability is, therefore, reopened.


ORDER

New and material evidence having been received, the claim to reopen the issue of service connection for a neck disability is granted.

New and material evidence having been received, the claim to reopen the issue of service connection for a headache disability is granted.

New and material evidence having been received, the claim to reopen the issue of service connection for a bilateral shoulder disability is granted.

REMAND

As noted above, the Veteran has reported current neck, headache, and bilateral shoulder symptoms as well as an in-service injury where she fell forward, caught herself with her arms, and experienced symptoms she equates to whiplash.  She has reported that such symptoms have continued since service and also that these symptoms may also be proximately related to one another.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83.  The threshold for finding a link between current disability and service is low.  Id.; see also Locklear v. Nicholson, 20 Vet. App. 410 (2006). 

Based on the foregoing, the Board finds that a VA examination and opinion as to the nature and etiology of the Veteran's neck, headache, and bilateral shoulder disability must be obtained.  

The issues of entitlement to increased ratings for the right and left knee disabilities, right and left ankle disabilities, and back disability as well as entitlement to TDIU must also be remanded.  

In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of "38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Under 
38 C.F.R. § 4.59 (2016), "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

On review, the VA examination reports addressing the knees, ankles, and back do not provide the specific information required, including passive range of motion and range of motion on weight-bearing and nonweight-bearing.  This information must be provided upon reexamination.

The Board notes that the issue of entitlement to TDIU is inextricably intertwined with the increased rating issues remanded herein, and thus, must also be remanded to first allow for proper adjudication of all intertwined issues.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

All outstanding records of ongoing VA treatment must also be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the virtual claims file. 

2.  The Veteran should be scheduled for a VA examination with a qualified physician.  The claims folder should be made available to and reviewed by the examiner.  

The examiner should describe the nature of the Veteran's complaints regarding her neck, headaches, and bilateral shoulder symptoms.  The examiner must specifically state whether the Veteran has or has had a neck disability, headache disability, or shoulder disability at any time.  
Then, the examiner should provide an opinion as to whether any neck, headache, or shoulder disability at least as likely as not (e.g., a 50 percent or greater probability) had its onset in service or is the result of a disease or injury in service.

To the extent possible (likely, unlikely, at least as likely as not), the examiner must also state whether any neck, headache, or shoulder disability is/was either (a) proximately caused by or (b) proximately aggravated by her service-connected disabilities or by any neck, headache, or shoulder disability found to be etiologically related to service.  If the examiner states a disability is aggravated by a service-connected disability, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by the service-connected disability beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of injuries, stressors, and symptoms.

3.  Schedule the Veteran for a new VA examination, to determine the current nature and severity of his right and left knee, right and left ankle, and back disabilities.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies, including x-rays, should be performed.

The examiner should identify the nature and severity of all manifestations of the Veteran's right and left knee, right and left ankle, and back disabilities. 

The evaluation of the knees, ankles, and back should include range of motion studies.  The examiner should address any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner should address at what point pain begins.  Any additional functional loss should be expressed in terms of the degree of additional limitation of motion.
In addition, with respect to range of motion testing (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)), this should be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also describe the functional impact of the Veteran's bilateral knee, bilateral ankle, and back disabilities.  In particular, the examiner should describe what types of employment activities would be limited, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent. 

A complete rationale should be provided for all conclusions reached.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


